DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 & 9/7/2020 was filed are being considered by the examiner.  However, there are some reference crossed out and not considered by the Examiner because they are either books without stating the relevant pages or chapter (See MPEP 609, 37 CFR 1.98) or they have partial or blank pages submitted.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  
The abstract of the disclosure is objected to because the abstract in the Instant Application has a paragraph number.  Correction is required.  See MPEP § 608.01(b).  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the support extending at a downward angle away from the mount/strut.  Claim 17 recites the limitation, “such that a majority of vortex shedding airflow passing under the tow pin in response to forward movement of the aircraft when the landing gear is lowered flows under a bottom of the strut”.  This is functional language without any of the structure recited that performs this function.  For example the downward angle or the positional relationship of the bisecting planes.  For compact prosecution, the Examiner is looking at the recited structure since the structure is what would be performing the function if it where not missing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (Pub No. US 2012/0326894 A1).  
Regarding claim 17
	Schmidt teaches a landing gear for an aircraft, (See paragraphs 0001 & 0019) comprising: a strut; (See figures 1-4, ref # 2 & 3) an axle (See figures 1-4, ref # 4) extending laterally from the strut (See figures 1-4, ref # 2 & 3) and configured to support a first wheel (See figures 1-4, ref # 5) and a second wheel; (See figures 1-4, ref # 5) and a tow bar assembly (See figures 1-4, ref # 8) positioned on the strut (See figures 1-4, ref # 2 & 3) between the first wheel (See figures 1-4, ref # 5) and the second wheel, (See figures 1-4, ref # 5) the tow bar assembly (See figures 1-4, ref # 8) including: a pin support (See figures 1-4, ref # 8) extending away from the strut; (See figures 1-4, ref # 2 & 3) and a tow pin (See figures 1-4, ref # 8) positioned in the pin support, (See figures 1-4, ref # 8) such that a majority of vortex shedding airflow passing under the tow pin in response to forward movement of the aircraft when the landing gear is lowered flows under a bottom of the strut.  (See figures 1-4, ref # 8)  
	Schmidt teaches the structure and the functional language would be a result of the structure.  (as stated above)  

Regarding claim 18
	Schmidt teaches wherein the pin support (See figures 1-4, ref # 8) is integrally formed with the strut.  (See figures 1-4, ref # 2 & 3) 

Regarding claim 19
	Schmidt teaches wherein the tow bar assembly (See figures 1-4, ref # 8) includes a mount for affixing the tow bar assembly (See figures 1-4, ref # 8) to the strut (See figures 1-4, ref # 2 & 3) via one or more fasteners.  (See figure 4)  

Allowable Subject Matter
Claims 1-16 are allowed.  
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a tow pin positioned in the pin support such that a tow pin plane that horizontally bisects the tow pin is lower than a mount plane that horizontally bisects the upper attachment and the lower attachment when the aircraft is right-side-up on the ground” in combination with the remaining claim elements as set forth in claim 1.  
	Regarding claim 12, 
The prior art does not disclose or suggest the claimed “a pin support extending from the mount at a downward angle away from the strut when the aircraft is right-side-up on the ground” in combination with the remaining claim elements as set forth in claim 12.  
Regarding claim 20, 
The prior art does not disclose or suggest the claimed “wherein the pin support extends at a downward angle away from the strut” in combination with the remaining claim elements as set forth in claim 20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Schmidt et al. (Pub No. US 2012/0326894 A1) further discloses wherein the pin support includes a clevis and includes a first fork and a second fork.  The reference Chow et al. (Pub No. US 2009/0321559 A1) discloses a landing gear for an aircraft, comprising: a strut; an axle extending laterally from the strut and configured to support a first wheel and a second wheel; and a tow bar assembly positioned on the strut between the first wheel and the second wheel, the tow bar assembly including: a pin support extending away from the strut; and a tow pin positioned in the pin support; wherein the pin support is integrally formed with the strut; wherein the tow bar assembly includes a mount for affixing the tow bar assembly to the strut via one or more fasteners; wherein the pin support includes a clevis; and wherein the pin support includes a first fork and a second fork.  The reference Andres et al. (Pub No. US 2011/0073388 A1) discloses an aircraft, a landing gear, a strut, an axle, a 1st & 2nd wheel, and a tow bar assembly/fitting.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647